DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous office action has been withdrawn.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,675,863
Werb et al.
United States Patent 8,373,568
Moe et al.
United States Patent 9,194,788
Kato et al.
United States Patent Application Publication 2004/0221647
Sabatino
Wireless Sensor Networks for Temperature and Humidity Monitoring Within Concrete Structures.
Barroca et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Sabatino and Moe et al.
With regard to the claims the term "protective layer" is interpreted to mean a layer of material that effectively seals one or more components from being directly exposed to the external environment. 
Kato et al. teach a sensor device for use in concrete.  The sensor device has a printed circuit board (reference item 2) supporting a plurality of elements.  The plurality of elements include an antenna (reference item 55), a first sensor (reference item 53), a second sensor (reference item 3 and 4).  The first sensor can be a temperature sensor.  The second sensor can be an electric potential sensor for monitoring pH.  Kato et al. teach a protective layer (reference item 24) that covers at least a portion of a surface of the printed circuit board including the antenna and the first sensor.  See column 6 (lines 42-51).  The protective layer does not cover the second sensor.  See column 6 (lines 52-62).
Kato et al. teach that the protective layer can be one or more of "a thermoplastic resin, such as an acrylic-based resin, a urethane-based resin, or an olefin-based resin; a thermosetting resin, such as an epoxy-based resin, a melamine-based resin, or a phenol-based resin; and various other types of resin materials."  Kato et al. do not teach the use of rubber as the protective layer.  
Kato et al. teach that the second sensor will measure a selected characteristic and detect a change in the selected characteristic.  Kato et al. do not teach that the sensor device will activate the first sensor in response to the change in the selected characteristic from the second sensor.  However, from Moe et al. it is known to have a sensor device with at least two sensors (reference item DHP and DLP).  Moe et al. teach the first sensor (DLP) is active and will monitor for a change in a characteristic.  Upon detection of the change the second sensor (DHP) is activated.  See at least the abstract.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al. with the teachings of Sabatino and Moe et al. in order to use rubber as the protective layer as this amounts to the simple substitution of one known element (resin) with another (rubber) to obtain predictable results of sealing the circuit board.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to activate the first sensor upon a certain measured response from the second sensor as this would allow the sensing device to conserve battery power as taught by Moe et al.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., Sabatino, and Moe et al. as applied to claim 14 above, and further in view of Werb et al.
et al., Sabatino, and Moe et al. teach the sensor that is embedded in concrete and having an antenna for wirelessly transmitting the measured signals.  Kato et al., Sabatino, and Moe et al. do not mention providing a wireless router.  However, Werb et al. teach that it is known to use routers (reference item 2) to communicate with sensors (reference item 1).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al., Sabatino, and Moe et al.  with the teachings of Werb et al. in order to provide a router for the predicable benefit of being able to receive the measured data and to route the data to one or more other devices for analysis, review, and/or archiving.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Barroca et al., Sabatino, and Moe et al.
With regard to the claims the term "protective layer" is interpreted to mean a layer of material that effectively seals one or more components from being directly exposed to the external environment. 
Kato et al. teach a sensor device for use in concrete.  The sensor device has a printed circuit board (reference item 2) supporting a plurality of elements.  The plurality of elements include an antenna (reference item 55), a first sensor (reference item 53), a second sensor (reference item 3 and 4).  The first sensor can be a temperature sensor.  The second sensor can be an electric potential sensor for monitoring pH.  Kato et al. teach a protective layer (reference item 24) that covers at least a portion of a surface of the printed circuit board including the antenna and the first sensor.  See column 6 (lines 42-51).  The protective layer does not cover the second sensor.  See column 6 (lines 52-62).
et al. do not teach the use of a humidity sensor.  However, from Barroca et al. it is known to monitor the curing of concrete using an unsealed humidity sensor and temperature sensor.  Barroca et al. teach that the sensor can be provided with a covering.  This covering is merely to prevent water condensation/other debris from impacting the accuracy of the measurements.  Therefore, the humidity sensor is not sealed from the external environment using a protective layer as the term is used in the present application and in Kato et al.
Kato et al. teach that the protective layer can be one or more of "a thermoplastic resin, such as an acrylic-based resin, a urethane-based resin, or an olefin-based resin; a thermosetting resin, such as an epoxy-based resin, a melamine-based resin, or a phenol-based resin; and various other types of resin materials."  Kato et al. do not teach the use of rubber as the protective layer.  However, from Sabatino it is known to use rubber as a sealing layer (reference item 125) for various components (reference item 115, 120), their respective electrical leads/connections, and a substrate (reference item 110).  The rubber protective layer "provides a protective barrier against dust and moisture, and aids in the mechanical support of the flexible sensor board assembly" and "seal 125 can be formed by dipping the assembled flexible circuit board 110 into a liquid rubber type compound and then set aside to harden."  See paragraphs 30 and 31.  The term "dipping" is the same as the term "submerging".  
Kato et al. teach that the second sensor will measure a selected characteristic and detect a change in the selected characteristic.  Kato et al. do not teach that the sensor device will activate the first sensor in response to the change in the selected characteristic from the second sensor.  However, from Moe et al. it is known to have a sensor device with at least two sensors (reference item DHP and DLP).  Moe et al. teach the first sensor (DLP) is active and will monitor for HP) is activated.  See at least the abstract.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al. with the teachings of Barroca et al., Sabatino, and Moe et al. in order to use rubber as the protective layer as this amounts to the simple substitution of one known element (resin) with another (rubber) to obtain predictable results of sealing the circuit board.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to activate the first sensor upon a certain measured response from the second sensor as this would allow the sensing device to conserve battery power as taught by Moe et al.
	With regard to claim 23 the rubber protective layer is not covering the humidity sensor.
	With regard to claims 24 and 25 the sensor will be placed into concrete and then will transmit signals to some receiver that will include humidity measurements where the humidity level is a characteristic of the concrete, and the step of determining is merely a mental conclusion as claimed. 
	With regard to claim 26 the sensor has at least a pH, temperature, and humidity level sensors.  
Response to Arguments
The applicant’s arguments with respect to claims have been considered but are essentially moot because (a) the claims were amended thus requiring new grounds of rejection and (b) the applicant provides no substantial argument other than that the prior art do not teach the amended claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856